Order entered July 19, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00123-CV

                     SAMUELS AND SONS, LLC, Appellant

                                          V.

      CAROLINE WILLIAMSON, MARY TUCKER, AND JACOB SHAPE,
                           Appellees

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-00796-D

                                      ORDER

        The reporter’s record in this appeal has not been filed because appellant has

not requested it. Although we cautioned appellant that failure to file written

verification it had requested and paid or made arrangements to pay for the

reporter’s record by July 9, 2021 could result in the appeal being submitted without

the record, appellant has failed to comply.         See TEX. R. APP. P. 37.3(c).

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.
      As the clerk’s record has been filed, we ORDER appellant to file its

opening brief no later than August 18, 2021.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE